COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Senior Judge Hodges
Argued at Norfolk, Virginia


JULIE HARRIS, S/K/A
 JULIE JOY HARRIS
                                       MEMORANDUM OPINION * BY
v.   Record No. 1201-96-1             JUDGE WILLIAM H. HODGES
                                           JUNE 17, 1997
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                     Wilford Taylor, Jr., Judge
           Charles E. Haden for appellant.

           Leah A. Darron, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



      Julie Harris appeals the decision of the circuit court

finding her guilty of one count of felony child neglect in

violation of Code § 18.2-371.1(A).   Harris contends that there

was insufficient evidence to prove that she willfully permitted

injury to her child.   We affirm the decision of the trial court.

      Code § 18.2-371.1(A) provides:
           Any parent, guardian, or other person
           responsible for the care of a child under the
           age of eighteen who by willful act or
           omission or refusal to provide any necessary
           care for the child's health causes or permits
           serious injury to the life or health of such
           child shall be guilty of a Class 4 felony.
           For purposes of this subsection, "serious
           injury" shall include but not be limited to
           (i) disfigurement, (ii) a fracture, (iii) a
           severe burn or laceration, (iv) mutilation,
           (v) maiming, (vi) forced ingestion of
           dangerous substances, or (vii)
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
             life-threatening internal injuries.


        "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).    So viewed, the

evidence established that, beginning January 12, 1995, appellant

was aware that Tyler was suffering from a series of injuries

while in her husband's care.    From January 12, 1995 until

appellant took the child to the emergency room on February 20,

1995, appellant's son suffered bruises, tender limbs, and swollen

lips.    X-rays indicated that the three-month-old child had

incurred five "chip fractures or avulsion fractures" of his arms

and legs, "caused by rotational wrenching type of injury about

the joint."    The extent of healing of the injuries indicated that

some had occurred several weeks earlier while others occurred

within hours or days.
        Mary Hinkle provided day care for appellant's son three or

four hours a day, five days a week.    Hinkle testified that on

January 12, 1995, appellant and her husband pointed out a bruise

on Tyler's head which appellant explained was caused when Tyler

rolled off a waterbed while in her husband's care.    Towards the

end of January, Hinkle noticed that the child was not using his

right arm.    In mid-February, he screamed when she tried to

straighten his left leg.    During that same period in

mid-February, the child arrived at day care with a swollen lip.



                                   2
Appellant told Hinkle that her husband did not want her to take

the child to the emergency room because he was afraid he would be

put in jail.

     While appellant contends that the evidence was insufficient

to prove her guilt beyond a reasonable doubt, we find that the

evidence demonstrated that she knew her son was at risk but, by

"omission or refusal" to act, allowed the abuse to continue for a

period of weeks.   Inaction when action was necessary to protect

the health and well-being of her child was culpable and was

precisely the type of behavior the section was designed to

criminalize.   It was appellant's duty to protect her son from

abuse which the evidence showed she knew was taking place.
     Therefore, there was sufficient credible, competent evidence

to prove beyond a reasonable doubt that, by her willful omission,

appellant permitted her child to suffer serious injuries, in

violation of Code § 18.2-371.1(A).

     For the reasons stated, we affirm the decision of the trial

court.

                                                        Affirmed.




                                 3